DETAILED ACTION
                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meisner (US 2019/0163746).
Regarding Claim 1, Meisner et al discloses a method performed by a processor included in a retrieval apparatus, the method comprising: generating an index including positions of morphemes included in a target text data and semantic attributes between the morphemes corresponding to the positions (The linguistic characteristic tag may include an order index relative to a location of a respective textual term in the first string of text and a linguistic characteristic category corresponding to the respective textual term) (page 2, paragraph [0018]); giving information including first positions of first morphemes included in an input query and semantic attributes between the first morphemes corresponding to the first positions to the query (the system generates a first linguistic pattern for the first string of text by identifying a linguistic characteristic tag for each respective textual term in the string of text) (page 2, paragraph [0018]); and 
Regarding Claim 2, Meisner et al discloses the method, further comprising obtaining the index, wherein the executing a retrieval executes a retrieval on the target text data based on the obtained index and the information given to the query (The replacement terms in the pool of replacement terms may be tagged and/or indexed based on linguistic characteristics to enable selection of a particular replacement term possessing desired linguistic characteristics) (pages 2 and 3, paragraph [0023]).
Regarding Claim 3, Meisner et al discloses the method, wherein the semantic attributes between the morphemes are information indicating a morpheme being a starting point of a dependency between the morphemes and a morpheme being an end point of the dependency (Tokenizing a text string may include separating the text string into multiple granular sub-parts, for example, individual words or groups of words. The granular sub-parts may be stored in a database on a datastore and assigned one or more parameters describing the granular sub-part. For example, the granular sub-parts may include a passage index to identify the location of the granular sub-part from the original text string, as well as one or more labels or tags indicating additional information about the granular sub-part) (page 3, paragraphs [0029]-[0030]).
Regarding Claim 4, Meisner et al discloses the method, wherein the target text data is a character string including two or more words (The term selected from the text string at step 110 may be a single word or a series of words in a phrase, of a type specified by an item model) (page 2, paragraph [0020]) having semantic attributes (The method for automatic item generation 100 may also include identifying linguistic characteristics corresponding to the term at step 115. For example, linguistic characteristics may include types and positions of punctuation, types of words (e.g. logical connectors), parts of speech (e.g. plural noun, adverb), verb tenses, types of phrases (e.g. prepositional, infinitive), and specific combinations of the above) (page 2, paragraph [0021]).
Regarding Claim 5, Meisner et al discloses the method, wherein the executing a retrieval is based on whether or not a morpheme being a starting point of a dependency between morphemes and a morpheme being an end point of the dependency in the information given to the query agree with a morpheme being a starting point of a dependency between morphemes and a morpheme being an end point of the dependency in the index (Tokenizing a text string may include separating the text string into multiple granular sub-parts, for example, individual words or groups of words. The granular sub-parts may be stored in a database on a datastore and assigned one or more parameters describing the granular sub-part. For example, the granular sub-parts may include a passage index to identify the location of the granular sub-part from the original text string, as well as one or more labels or tags indicating additional information about the granular sub-part) (page 3, paragraphs [0029]-[0030]).
Claims 6 and 11 are rejected for the same reason as claim 1.
Claims 7 and 12 are rejected for the same reason as claim 2.
Claims 8 and 13 are rejected for the same reason as claim 3.
Claims 9 and 14 are rejected for the same reason as claim 4.
Claims 10 and 15 are rejected for the same reason as claim 5.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chen et al. (US 7,092,870) discloses indexing and searching textual archives using semantic units such as syllables and morphemes.
Nayak et al. (US 7,376,642) discloses an integrated full-text search architecture.
Nayak et al. (US 8,352,463)) discloses an integrated full-text search architecture.
Slifka (US 10,629,186) discloses improved natural language understanding (NLU) providing pre-feature input to a named entity recognition (NER) component.
Linder (US 2019/0222602) discloses determining an individual’s risk of being targeted by a cyberattack based on quantifying their online presence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672